Write of habeas corpus in the nature of an applications to reduce bail upon Queens County Indictment No. 708/04, or to permit bail to be posted by surety bonds.
Adjudged that the writ is sustained, without costs or disbursements, to the extent that the bail on Queens County Indictment No. 708/04 shall remain at the sum of $2,500,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative, with a bail sufficiency hearing to be held pursuant to CPL 520.30 if bail is posted either in cash or by bond. Krausman, J.P., Crane, Fisher and Lifson, JJ., concur.